Exhibit 10.6




FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

This First Amendment to Guarantee and Collateral Agreement (this "Amendment")
dated as of as of April 29, 2005 is entered into by and among Circuit Research
Labs, Inc., an Arizona corporation ("Parent"), CRL Systems, Inc., a Nevada
corporation (the "Borrower") and Harman Pro North America, Inc.
(successor-in-interest to Harman Acquisition Corp. (f/k/a Orban, Inc.)), a
Delaware corporation (together with its successors and assigns, "Lender").

RECITALS

A.

Parent and the Borrower have executed a Guarantee and Collateral Agreement dated
as of May 31, 2000 (the "Guarantee and Collateral Agreement") in favor of the
Lender.

B.

The Guarantee and Collateral Agreement was executed and delivered in connection
with the Credit Agreement dated as of May 31, 2000 (the "Original Credit
Agreement") between the Borrower and the Lender, as amended by the First
Extension Agreement, dated as of September 29, 2000, the Second Extension
Agreement, dated as of November 28, 2000, the Third Extension Agreement, dated
as of January 18, 2001, the Fourth Extension Agreement, dated as of February 22,
2001, the Tranche A Extension Agreement, dated as of March 30, 2001, and the
Tranche A Note and Tranche B Note Extension Agreement, dated as of April 16,
2001 (collectively, the "Extension Agreements"), the Amendment to Credit
Agreement, dated as of October 1, 2001 (the "First Amendment to Credit
Agreement"), the Second Amendment to Credit Agreement, dated as of March 1, 2002
(the "Second Amendment to Credit Agreement"), and the Third Amendment to Credit
Agreement, dated as of April 29, 2005 (the "Third Amendment to Credit
Agreement") (the Original Credit Agreement, as amended by the First Amendment to
Credit Agreement, the Second Amendment to Credit Agreement, the Third Amendment
to Credit Agreement and the Extension Agreements, being referred to herein as
the "Credit Agreement").

C.

In connection with the Third Amendment to Credit Agreement, the Borrower, Parent
and Lender desire, subject to the conditions set forth in this Amendment, to
amend the Guarantee and Collateral Agreement.

NOW THEREFORE, IN CONSIDERATION of the mutual covenants and agreements contained
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Amendment
hereby agree as follows:

AGREEMENT

1.

Subject to the satisfaction of the terms and conditions specified in Section 9
of the Third Amendment to Credit Agreement, the Guarantee and Collateral
Agreement is hereby amended, effective as of October 1, 2004 (the "Effective
Date"), as follows:

(a)

Section 1.1 of the Guarantee and Collateral Agreement is hereby amended by (i)
deleting the word "Notes" in each instance where it appears in the definition of
"Borrower Obligations" and inserting in lieu thereof the word "Note" and (ii)





DLI-5879336v7




--------------------------------------------------------------------------------

adding the following defined term thereto (in corresponding alphabetical order
therein):

""Organizational Documents" means, as to any Person, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, trust agreement, certificate of formation, limited liability
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Person's equity interests."

(b)

Section 4.6 of the Guarantee and Collateral Agreement is hereby amended by
adding the following new clauses (d) and (e) to the end thereof to read as
follows:

"(d)

There are no outstanding preemptive rights, warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, Pledged Stock.

(e)

Without limiting the generality of Section 4.6(d), no consent of any Person,
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Lender hereunder in any Pledged
Stock or the exercise by the Lender of the voting or other rights provided for
in this Agreement or the exercise of remedies in respect thereof."

(c)

Section 4.8 of the Guarantee and Collateral Agreement is hereby amended by
adding the following new clauses (f) and (g) to the end thereof to read as
follows:

"(f)

Such Grantor has made or performed all filings, recordings and other acts and
has paid all required fees and taxes to maintain and protect its interest in
each and every item of Intellectual Property in full force and effect throughout
the world, and to protect and maintain its interest therein including, without
limitation, recordations of any of its interests in the Patents and Trademarks
with the U.S. Patent and Trademark Office and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the U.S. Copyright Office and in corresponding national and
international copyright offices.  Such Grantor has used proper statutory notice
in connection with its use of each Patent, Trademark and Copyright.

(g)

With respect to each Copyright License, Trademark License and Patent License to
which such Grantor is a party:  (i) such license is valid and binding and in
full force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such license; (ii)
such license will not cease to be valid and binding and in full force and effect
on terms identical to those currently in effect as a result of the rights





DLI-5879336v7

2




--------------------------------------------------------------------------------

and interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license; (iii) such Grantor has not
received any notice of termination or cancellation under such license; (iv) such
Grantor has not received any notice of a breach or default under such license,
which breach or default has not been cured; (v) such Grantor has not granted to
any other third party any rights, adverse or otherwise, under such license; and
(vi) such Grantor is not in breach or default under such license, and no event
has occurred that, with notice and/or lapse of time, would constitute such a
breach or default or permit termination, modification or acceleration under such
license."

(d)

Section 5.8 of the Guarantee and Collateral Agreement is hereby amended by
adding the following new clauses (d) and (e) to the end thereof to read as
follows:

"(d)

Such Grantor shall comply with all of its obligations under each Organizational
Document relating to Pledged Stock and shall enforce all of its rights with
respect to any Investment Property.

(e)

Without the prior written consent of the Lender, such Grantor shall not vote to
enable, consent to or take any other action to:  (i) amend or terminate any
Organizational Document in any way that materially changes the rights of such
Grantor with respect to any Investment Property or adversely affects the
validity, perfection or priority of the Lender's security interest hereunder,
(ii) other than as expressly permitted under the Credit Agreement, permit any
Issuer of any Pledged Stock to dispose of all or a material portion of its
assets, or (iii) waive any default under or breach of any terms of any
Organizational Document relating to the Issuer of any Pledged Stock or the terms
of any Pledged Stock."

(e)

Section 5.14 of the Guarantee and Collateral Agreement is hereby amended by
deleting the word "Notes" from the tenth line thereof and inserting in lieu
thereof the word "Note."

(f)

Section 8.15 of the Guarantee and Collateral Agreement is hereby amended by
deleting the word "Notes" from the first line thereof and substituting in lieu
thereof the word "Note."

(g)

Schedule 1 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule A attached hereto and made a part
hereof.

(h)

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule B attached hereto and made a part
hereof.

(i)

Schedule 3 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule C attached hereto and made a part
hereof.





DLI-5879336v7

3




--------------------------------------------------------------------------------

(j)

Schedule 4 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule D attached hereto and made a part
hereof.

(k)

Schedule 5 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule E attached hereto and made a part
hereof.

(l)

Schedule 6 to the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety to read as Schedule F attached hereto and made a part
hereof.

2.

The Borrower and Parent each hereby covenant and agree that (a) neither Orban
Europe GmbH, a German corporation nor CRL International, Inc., a Guam
corporation (each an "Existing Foreign Subsidiary") is an Excluded Foreign
Subsidiary under the Guarantee and Collateral Agreement; (b) each of them shall,
substantially contemporaneously with the execution and delivery of this
Amendment, (i) cause each Existing Foreign Subsidiary to execute and deliver to
the Lender an Assumption Agreement in the form of Exhibit A attached hereto
(each an "Assumption Agreement"), (ii) deliver to the Lender certificates
representing that portion of the Capital Stock of each Existing Foreign
Subsidiary constituting Collateral under the Guarantee and Collateral Agreement,
together with undated stock powers executed in blank by a duly authorized
officer of the Borrower (in the case of the Pledged Stock of CRL International,
Inc.) or CRL International, Inc. (in the case of the Pledged Stock of Orban
Europe GmbH), in each case in form and substance satisfactory to the Lender and
(iii) deliver to the Lender certified copies of the Organizational Documents and
other certificates of or in respect of each Existing Foreign Subsidiary
evidencing such Existing Foreign Subsidiary's respective legal existence and
good standing in its jurisdiction of incorporation or organization; and (c) at
any time and from time to time, upon the written request of the Lender, and at
the sole cost and expense of the Borrower and Parent, to promptly and duly
execute and deliver, and to record or file (or cause to be recorded or filed),
any and all such additional agreements, instruments, documents, certificates and
Organizational Documents reasonably requested by the Lender in connection with
the Assumption Agreements and the Existing Foreign Subsidiaries, and to take
such further actions as the Lender may reasonably request, in each case for the
purpose of creating and perfecting Liens in favor of the Lender in that portion
of the Capital Stock of each Existing Foreign Subsidiary constituting Collateral
under the Guarantee and Collateral Agreement and all other present and future
property of each Existing Foreign Subsidiary.

3.

The Borrower and Parent each hereby acknowledge and agree that (a) this
Amendment and each Assumption Agreement (collectively, the "Amendment
Documents") is and shall constitute a Loan Document in all respects and for all
purposes and (b) the failure of the Borrower, Parent or any Existing Foreign
Subsidiary (each a "Transaction Party") to fulfill any of its respective
obligations under the Amendment Document to which it is a party in accordance
with its respective terms shall constitute an Event of Default under the Credit
Agreement.





DLI-5879336v7

4




--------------------------------------------------------------------------------

4.

The Borrower and Parent each hereby jointly and severally (a) acknowledge and
agree that the Borrower Obligations (as amended by this Amendment), including,
without limitation, all obligations, liabilities and indebtedness evidenced by
the Secured Demand Promissory Note (as defined in the Third Amendment to Credit
Agreement) are valid, binding and enforceable obligations of the Borrower; (b)
acknowledge and agree that the Guarantor Obligations (as increased and extended
by the Third Amendment to Credit Agreement and this Amendment), including
without limitation all obligations, liabilities and indebtedness evidenced by
the Secured Demand Promissory Note (as defined in the Third Amendment to Credit
Agreement) are valid, binding and enforceable obligations of the Parent; (c)
acknowledge, confirm, reaffirm and ratify the Guarantee and Collateral Agreement
and the other Security Documents, all of the Borrower Obligations and Guarantor
Obligations and all of the Borrower's and Parent's other respective liabilities,
indebtedness and obligations to Lender under the Guarantee and Collateral
Agreement, the Credit Agreement and the other Loan Documents in all respects and
for all purposes; (d) acknowledge and agree that all such Obligations and such
other liabilities, indebtedness and obligations are not subject to any claim,
offset, recoupment, defense or counterclaim; and (e) acknowledge, agree,
confirm, reaffirm and ratify that all of the Liens and security interests
created and/or arising under the Guarantee and Collateral Agreement and the
other Security Documents are valid, binding and enforceable Liens and remain in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, and have the same perfected status, extent and priority as existed
immediately prior to the effectiveness of the Third Amendment to Credit
Agreement and this Amendment, after giving effect to the Third Amendment to
Credit Agreement and this Amendment, as collateral security for the Obligations,
and that none of such Liens is subject to any claim, recharacterization,
subordination, recoupment, defense or counterclaim.

5.

To induce the Lender to enter into this Amendment, the Borrower and Parent
jointly and severally represent and warrant to Lender, on and as of the date of
this Amendment (the "Amendment Date"), as follows:

(a)

The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Arizona.  Each Existing Foreign Subsidiary is a corporation duly organized,
validly existing and in good standing in its respective jurisdiction of
organization.

(b)

The execution, delivery and performance by each Transaction Party of the
Amendment Document to which it is a party is within the respective corporate or
other organizational powers of such Transaction Party, have been duly authorized
by all necessary corporate or other organizational action of such Transaction
Party and do not violate, contravene or create a breach, violation or default
under (A) such Transaction Party's charter, by-laws or other Organizational
Documents, or (B) any Requirement of Law or any Contractual Obligation binding
on or affecting such Transaction Party, or result in, or require, the creation
or imposition of any mortgage, deed of trust, pledge, Lien, security interest or
other charge, encumbrance or preferential arrangement of any nature (other than
as





DLI-5879336v7

5




--------------------------------------------------------------------------------

contemplated by the Loan Documents) upon or with respect to any of the
properties now owned or hereafter acquired by such Transaction Party.

(c)

No authorization, approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and
performance by any Transaction Party of the Amendment Document to which it is a
party.

(d)

There is no pending or threatened action or proceeding affecting any Transaction
Party or any of their respective Subsidiaries before any court, Governmental
Authority or arbitrator, which could materially and adversely affect the
financial condition or operations of such Transaction Party, the Borrower or
Parent or which purports to affect the legality, validity or enforceability of
any Amendment Document.

(e)

Each Amendment Document constitutes the legal, valid and binding obligation of
each Transaction Party that is a party thereto, enforceable against such
Transaction Party in accordance with its terms.

(f)

The representations and warranties made by (i) the Borrower and Parent in the
Guarantee and Collateral Agreement (as amended hereby) and in the other Loan
Documents are true and correct on and as of the Amendment Date and (ii) each
Existing Foreign Subsidiary in the Assumption Agreement and the Guarantee and
Collateral Agreement (as amended hereby) are true and correct on and as of the
Amendment Date.

(g)

Each of the Borrower and Parent have taken all actions and executed and
delivered (or caused to be taken or executed and delivered) all agreements,
instruments and documents, in each case required to be taken, or executed and
delivered, on or prior to the Amendment Date under Section 6.10 of the Credit
Agreement and Section 8.14 of the Guarantee and Collateral Agreement.

(h)

After giving effect to this Amendment, no Event of Default (as defined in
Section 8 of the Credit Agreement) shall have occurred and be continuing.

(i)

After giving effect to the amendments set forth in Section 1 of this Amendment,
each Schedule to the Guarantee and Collateral Agreement (as amended by this
Amendment) sets forth as of the Amendment Date a true, accurate and complete
list of all information required to be included on such Schedule pursuant to the
Guarantee and Collateral Agreement.  For purposes of this clause (i), the
phrases "as of the Closing Date", "on the date hereof" and "as of the date
hereof" or words to similar effect as used in the Guarantee and Collateral
Agreement with respect to any Schedule thereto or the contents thereof shall be
deemed to mean "as of the Amendment Date."

6.

Each of the Borrower and the Parent specifically acknowledge and agree that the
amendments to the Guarantee and Collateral Agreement made by this Amendment and
the execution and delivery of this Amendment and the Assumption Agreements and
such





DLI-5879336v7

6




--------------------------------------------------------------------------------

other documents, instruments and agreements that Lender deems necessary or
appropriate in connection with this Amendment and the transactions contemplated
hereby shall in no way release either the Borrower or the Parent from any
Obligations or other obligations, liabilities or indebtedness under the
Guarantee and Collateral Agreement or any other Loan Document, affect the
Guarantee and Collateral Agreement or any other Loan Document in any way (except
as expressly set forth in this Amendment), or otherwise limit, reduce, alter,
impair or extinguish any of the Obligations, except as modified by this
Amendment.  Each of the Borrower and Parent further acknowledge and agree that
the Guarantee and Collateral Agreement, as modified by this Amendment and as
amended and supplemented by the Assumption Agreements, shall continue in full
force and effect in accordance with its terms until all of the Obligations have
been indefeasibly paid and performed in full.

7.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

8.

This Amendment may be executed in several counterparts each of which when so
executed will be deemed to be an original and all of which will together
constitute one and the same agreement.  Delivery of an executed signature page
of this Amendment by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

9.

From and after the Effective Date, all references in the Guarantee and
Collateral Agreement to "the Guarantee and Collateral Agreement", "this
Agreement" or words of similar import and all references to the Guarantee and
Collateral Agreement (whether in the Credit Agreement, any other Loan Document
or any other agreement, instrument or document prepared in connection with the
transactions contemplated thereby) shall in each case be deemed to be references
to the Guarantee and Collateral Agreement as amended by this Amendment.

10.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the (a) Credit Agreement or (b) the Guarantee and Collateral
Agreement (as amended by this Amendment) (as applicable).

11.

This Amendment shall become effective on the Amendment Effective Date (as
defined in the Third Amendment to Credit Agreement).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Signature Page - First Amendment to Guarantee and Collateral Agreement

DLI-5879336v7




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Parent, Borrower and Lender have caused this Amendment to be
duly executed by their respective authorized officers as of the date written
above.

CRL SYSTEMS, INC.


By: /s/ C. Jayson Brentlinger
Name: C. Jayson Brentlinger
Title: President and Chief Executive Officer

HARMAN PRO NORTH AMERICA, INC.


By:  /s/ Frank Meredith
Name: Frank Meredith
Title: Chief Financial Officer

CIRCUIT RESEARCH LABS, INC.


By:  /s/ C. Jayson Brentlinger
Name: C. Jayson Brentlinger
Title: President and Chief Executive Officer





DLI-5879336v7







--------------------------------------------------------------------------------







EXHIBIT A







ASSUMPTION AGREEMENT, dated as of April 29, 2005, made by [ORBAN EUROPE GmbH, a
German corporation] [CRL International, Inc., a Guam corporation]1

 (the "Additional Grantor"), in favor of HARMAN PRO NORTH AMERICA, INC.
(successor-in-interest to Harman Acquisition Corp. (f/k/a Orban, Inc.)), a
Delaware corporation (together with its successors and assigns, the "Lender")
and a party to the Credit Agreement referred to below.  All capitalized terms
not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

PRELIMINARY STATEMENTS

A.

CRL Systems, Inc., a Nevada corporation (the "Borrower"), and the Lender have
entered into a Credit Agreement, dated as of May 31, 2000 (as amended,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement").

B.

In connection with the Credit Agreement, the Borrower and certain of its
Affiliates (other than the Additional Grantor) have entered into the Guarantee
and Collateral Agreement, dated as of May 31, 2000 (as amended, supplemented,
restated or otherwise modified from time to time, the "Guarantee and Collateral
Agreement") in favor of the Lender.

C.

Section 6.10 of the Credit Agreement (in the case of Subsidiaries of the
Borrower) or Section 8.14(b) of the Guarantee and Collateral Agreement (in the
case of Subsidiaries of the Parent other than the Borrower and its
Subsidiaries), as the case may be, requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement.

The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Guarantee and Collateral Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Additional Grantor hereby agrees in favor
of the Lender as follows:

1.

Guarantee and Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor in all respects thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The Additional Grantor hereby further agrees, as of the
date first above written, that each reference in the Guarantee and Collateral
Agreement to a "Grantor" or a "Guarantor" shall also mean and be a reference to
such Additional Grantor.  The information set forth in Annex 1-A hereto is
hereby added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor

 NOTE:  each of these entities will be required to execute and deliver an
Assumption Agreement.





DLI-5879336v7







--------------------------------------------------------------------------------







hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

2.

Guaranty.  Without limiting the generality of Section 1 of this Assumption
Agreement, the Additional Grantor hereby unconditionally and irrevocably
guarantees to the Lender and its respective successors, endorsees, transferees,
and assigns, the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of all of the Obligations
(including, without limitation, any extensions, modifications, substitutions,
increases, restructurings, amendments, restatements, or renewals of any or all
of the Obligations).

3.

Grant of Security.  Without limiting the generality of Section 1 of this
Assumption Agreement, as security for the prompt and complete payment and
performance when due of all of the Obligations, the Additional Grantor hereby
assigns and transfers to the Lender, and hereby grants to the Lender, a security
interest in, all of its right, title and interest in and to all of the
Collateral, whether now owned or hereafter acquired by the Additional Grantor,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Guarantee and Collateral
Agreement.

4.

Counterparts.  This Assumption Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.  Delivery of an executed
signature page of this Assumption Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.

GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF EXCEPT SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.





DLI-5879336v7

2




--------------------------------------------------------------------------------

1SCHEDULE F










IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.




[ORBAN EUROPE GmbH]
[CRL INTERNATIONAL, INC.]


By: /s/ C. Jayson Brentlinger

Name: C. Jayson Brentlinger
Title: President and Chief Executive Officer

Accepted and agreed to by:

HARMAN PRO NORTH AMERICA, INC.

By:  ___________________

Name: Frank Meredith
Title: Chief Financial Officer





DLI-5879336v7




--------------------------------------------------------------------------------

1SCHEDULE F










Annex 1-A to

Assumption Agreement







Supplement to Schedule 1













Supplement to Schedule 2













Supplement to Schedule 3













Supplement to Schedule 4













Supplement to Schedule 5













Supplement to Schedule 6













Supplement to Schedule 7





DLI-5879336v7

A-1




--------------------------------------------------------------------------------

SCHEDULE A










Schedule 1




NOTICE ADDRESSES OF GUARANTORS




if to Circuit Research Labs, Inc.:

Circuit Research Labs, Inc.
1302 West Drivers Way
Tempe, AZ  85254
(480) 403-8300
(480) 785-1031 (fax)

if to CRL Systems, Inc.:

CRL Systems, Inc.
c/o Circuit Research Labs, Inc.
1302 West Drivers Way
Tempe, AZ  85254
(480) 403-8300
(480) 785-1031 (fax)
Attention:  C. Jayson Brentlinger

if to Orban Europe GmbH:

Orban Europe GmbH
Monroposstrasse 55
D-71634
Ludwigsburg, Germany

if to CRL International, Inc.:

CRL International, Inc.
1302 West Drivers Way
Tempe, Arizona  85254





DLI-5879336v7

B-1




--------------------------------------------------------------------------------

SCHEDULE B










Schedule 2




DESCRIPTION OF INVESTMENT PROPERTY




Pledged Stock:*


Issuer

Class of Stock

Stock Certificate No.

No. of Shares

CRL Systems, Inc.

Common

1

2,500

Orban Europe GmbH

[               ]

[        ]

[        ]

CRL International, Inc.

Common

1

650




Pledged Notes:


Issuer

Payee

Principal Amount

NONE

N/A

N/A








DLI-5879336v7

C-1




--------------------------------------------------------------------------------

SCHEDULE C










Schedule 3




FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS


Uniform Commercial Code Filings

CRL Systems, Inc.

Secretary of State, Arizona

Secretary of State, California

Secretary of State, Nevada

County Clerk, Clark County, Nevada




Circuit Research Labs, Inc.

Secretary of State, California

Secretary of State, Arizona

County Clerk, Maricopa County, Arizona




Orban Europe GmbH
Washington D.C. Recorder of Deeds
[insert other offices]




CRL International, Inc.
Washington D.C. Recorder of Deeds
[insert other offices]







Patent, Trademark and Copyright  Filings

PATENTS:  CRL Systems, Inc.

United States




PATENTS:  Circuit Research Labs, Inc.

United States




TRADEMARKS:  CRL Systems, Inc.

United States

Canada

Chile

European Community

Australia

Brazil

France





DLI-5879336v7

C-2




--------------------------------------------------------------------------------

SCHEDULE C










Germany

Hong Kong

Japan

India

Singapore

Taiwan

Thailand

United Kingdom




TRADEMARKS:  Circuit Research Labs, Inc.
United States




COPYRIGHTS: CRL Systems, Inc.
United States




COPYRIGHTS: Circuit Research Labs, Inc.
United States







Actions with respect to Pledged Stock and Pledged Notes

1.

Delivery of original Certificates representing Pledged Stock of CRL Systems,
Inc. and stock powers signed in blank to the Lender.

2.

Delivery of original Certificates representing Pledged Stock of Orban Europe
GmbH and CRL International, Inc. and stock powers signed in blank to the Lender.

3.

Pledged Notes:  N/A











DLI-5879336v7

C-3




--------------------------------------------------------------------------------

SCHEDULE C










Other Actions1




1.

Delivery by CRL Systems, Inc., of executed originals of each of the (i) Patent
Security Agreement, (ii) Copyright Security Agreement and (iii) Trademark
Security Agreement, each between CRL Systems, Inc. and Lender and dated as of
even date herewith.

2.

Delivery by Circuit Research Labs, Inc., of executed originals of each of the
(i) Patent Security Agreement, (ii) Copyright Security Agreement and (iii)
Trademark Security Agreement, each between Circuit Research Labs, Inc. and
Lender and dated as of even date herewith.

 NOTE:  CRLI - please confirm whether any other actions need to be listed in
respect of assets and property owned by Orban Europe GmbH and/or CRL
International, Inc.





DLI-5879336v7

D-1




--------------------------------------------------------------------------------

SCHEDULE D










Schedule 4




LOCATION OF JURISDICTION OF ORGANIZATION
AND
CHIEF EXECUTIVE OFFICE







Grantor

Location

Circuit Research Labs, Inc.

1302 West Drivers Way
Tempe, Arizona, 85254

CRL Systems, Inc.

1302 West Drivers Way
Tempe, Arizona, 85254

Orban Europe GmbH

Monroposstrasse 55
D-71634
Ludwigsburg, Germany

CRL International, Inc.

1302 West Drivers Way
Tempe, Arizona  85254








DLI-5879336v7

E-1




--------------------------------------------------------------------------------

SCHEDULE E










Schedule 5




LOCATION OF INVENTORY AND EQUIPMENT







Grantor

Location

Circuit Research Labs, Inc.

1302 West Drivers Way
Tempe, Arizona, 85254

CRL Systems, Inc.

1302 West Drivers Way
Tempe, Arizona, 85254

1525 Alvarado Street
San Leandro, California 94577

8500 Balboa Blvd.
Northridge, California 91329

Orban Europe GmbH

Monroposstrasse 55
D-71634
Ludwigsburg, Germany

CRL International, Inc.

1302 West Drivers Way
Tempe, Arizona  85254








DLI-5879336v7

F-1




--------------------------------------------------------------------------------

SCHEDULE F










Schedule 6




COPYRIGHTS AND COPYRIGHT LICENSES

CRL SYSTEMS, INC.

Title

Registration Number

Effective Date

Optimod - FM 8200
Digital 1996 Brochure

TX 4199358

May 8, 1996

Optimod - FM 8200
Digital 1992 Brochure

TX 4199359

May 8, 1996







CIRCUIT RESEARCH LABS, INC.

Title

Registration Number

Effective Date

AM4 Stereo Matrix System
SMP 900 Instructions

TX 145685

June 14, 1983

SSM Dynafex Noise Reduction System

MW 1361

July 28, 1986







PATENTS AND PATENT LICENSES

CRL SYSTEMS, INC.

Patent No./
Serial No.

Country

Title

Issued/Filed

4,241,266

United States

Peak-Limiting Apparatus for Audio Signal

December 23, 1980

4,412,100

United States

Multiband Signal Processor

October 25, 1983

4,460,871

United States

Multiband Cross-Coupled Compressor with Overshoot Protection Circuit

July 17, 1984

4,495,643

United States

Audio Peak Limiter Using Hilbert

January 22, 1985

4,525,857

United States

Crossover Network

June 25, 1985





DLI-5879336v7

F-2




--------------------------------------------------------------------------------

SCHEDULE F














4,674,122

United States

Encoding for the FMX Compounding System

June 16, 1987

4,837,824

United States

Stereophonic Image Widening Circuit

June 6, 1989

4,888,789

United States

Adjustable Equalizer for Compensation for High Frequency Rollout - Typical AM
Receivers

December 19, 1989

5,050,217

United States

Dynamic Noise Reduction and Spectal Restoration System

September 17, 1991

5,168,526

United States

Distortion Cancellation Circuit Fee Audio Peak Limiting

December 1, 1992

5,282,252

United States

Audio Equalizer Providing Reciprocal Equalization Plus Indefinite Depth Notch

January 25, 1994

5,444,788

United States

Audio Compressor Combining Feedback and Feedforwarding Sidechain Processing

August 22, 1995

5,574,791

United States

Combined DeEsser and High Frequency Enhancer Using Single Pair of Level
Detectors

November 12, 1996

5,737, 434

United States

Multi-Band Audio Compressor with Look Ahead Clipper

April 7, 1998

D398,289

United States

Control Board

September 15, 1998

D401,774

United States

Stand

September 1, 1998





DLI-5879336v7

F-3




--------------------------------------------------------------------------------

SCHEDULE F














D414,770

United States

Processor

October 5, 1999

6,205,225

United States

Lower Sideband Modulation Distortion Cancellation

March 20, 2001

6,618,486

United States

Controller for FM 412 Multiplex Power Regulation

September 9, 2003







CIRCUIT RESEARCH LABS, INC.

Patent No./
Serial No.

Country

Title

Issued/Filed

4,398,158

United States

Dynamic Range Expander

August 9, 1983; Assigned to Circuit Research Labs, Inc. September 27, 1985

4,350,845

United States

Reverberation Apparatus

September 21, 1982; Assigned to Circuit Research Labs, Inc. September 27, 1985

6,542,611

United States

Multi-State Echo Suppressor

April 1, 2003; Assigned to Circuit Research Labs, Inc. August 12, 2002

4,383,229

United States

Resonant Filter Clipper Circuit

May 10, 1983; Assigned to Circuit Research Labs, Inc. July 20, 1981

4,393,346

United States

Voltage Controlled Resistor

July 12, 1983; Assigned to Circuit Research Labs, Inc. July 6, 1981




Non-Exclusive License Agreement dated August 6, 2003 among Coding Technologies,
AB, a corporation duly organized and existing under the laws of Sweden ("CTS")
and CRL Systems, Inc., a Nevada corporation, as amended pursuant to that certain
Amendment to Non-Exclusive License Agreement dated December 15, 2003 between CTS
and CRL Systems, Inc.





DLI-5879336v7

F-4




--------------------------------------------------------------------------------

SCHEDULE F










TRADEMARKS AND TRADEMARK LICENSES

CRL SYSTEMS, INC.

Country

Mark

Registration/
Serial No.

Registered/Filed

United States

ORBAN

1,791,387

December 31, 1969

Canada

ORBAN

441364

March 31, 1995

Chile

ORBAN

541674

June 4, 1999

European Community

ORBAN

166447

October 8, 1998

United States

OPTIMOD

1,253,703

April 5, 1975

Australia

OPTIMOD

8506607

March 4, 1989

Brazil

OPTIMOD

814882846

 

Canada

OPTIMOD

TMA 368016

April 20, 1990

Chile

OPTIMOD

541675

June 4, 1999

European Community

OPTIMOD

166504

October 8, 1998

France

OPTIMOD

1520234

March 21, 1989

Germany

OPTIMOD

1190774

 

Hong Kong

OPTIMOD

3037/97

May 1, 1997

India

OPTIMOD

696613

January 1996

Japan

OPTIMOD

2429825

June 30, 1992

Singapore

OPTIMOD

1084/96

January 30, 1996

Taiwan

OPTIMOD

85008503

January 1996

Thailand

OPTIMOD

333792/Khor 66414

January 1997

United Kingdom

OPTIMOD

1377339

March 14, 1989

United States

AUDICY

2,168,571

June 23, 1998

Australia

AUDICY

740988

February 19, 1998

European Community

AUDICY

594804

 

Japan

AUDICY

Unknown

 

United States

TIME FIT

2,000,400

September 10, 1996





DLI-5879336v7

F-5




--------------------------------------------------------------------------------

SCHEDULE F














United States

DSE

1,994,960

August 20, 1996







CIRCUIT RESEARCH LABS, INC.

Country/Filing

Mark

Registration/
Serial No.

Registered/Filed

United States

MILLENNIUM

2,625,574

September 24, 2002

United States

DYNAFEX

1,670,137

July 1, 1982

United States

CRL Systems

1,342,151

August 5, 1977

United States

CRL

1,300,233

August 5, 1977








DLI-5879336v7

F-6


